The ordinance is void in its entirety because it contravenes the general law of the State regulating trailer parks. The constitutional limitation on the power of the city to pass laws and ordinances relating to its municipal concerns is that such power is subject to the Constitution and the general laws of the State. Const. (1908), art. 8, §§ 20, 21. The State has enacted a comprehensive law licensing and regulating the establishing or maintaining of trailer coach parks on any site, lot, field or tract of land upon which three or more occupied trailer coaches are harbored. Act No. 143, Pub. Acts 1939, as amended by Act No. 255, Pub. Acts 1941 (Comp. Laws Supp. 1940, 1943, §§ 1098-21 — 1098-38, Stat. Ann. 1943 Cum. Supp. §§ 5.278 [1]-5.278 [18], inclusive).
If the ordinance in question were limited in its operation and effect to less than three occupied trailer coaches harbored on any one site, lot, field, or tract of land, it would not invade the field covered by the general State law. It is not so limited, either in express terms or in operation and effect. Section 3 of the ordinance indicates that an unlimited number of trailer coaches may be parked and occupied on the premises of any dwelling, provided the occupants have free access and unlimited use of the sanitary facilities of the dwelling and the operator (occupant) has secured the local permit required of each occupant by section 4.
The ordinance differs from the State law in imposing different regulations and restrictions on the use *Page 16 
and occupancy of premises within the city by trailer coaches, requires a local permit issued by the city clerk to use and occupy trailer coaches (without limit as to number), sets up requirements for sanitation different than provided for by the general law. The provisions of an ordinance which contravene a State law are void. National Amusement Co. v. Johnson,270 Mich. 613; Noey v. City of Saginaw, 271 Mich. 595.
The ordinance in express terms purports to limit the time of the use or occupancy of the premises to a period of not longer than six weeks. This is contrary to the provisions of the general State law which merely requires an annual license without limiting the period of occupancy. The city of Pontiac by ordinance sought to limit the period of occupancy by a trailer coach to three months in any one year. The Pontiac ordinance was held to be void as contravening State law for that reason, inRichards v. City of Pontiac, 305 Mich. 666, 673, where the court said:
"Defendants urge that the 90-day clause in the ordinance is a valid exercise of legislative power by the city of Pontiac and cite Cady v. City of Detroit, 289 Mich. 499, as authority for such claim. It is to be noted that the above case was tried and reviewed before Act No. 143, Pub. Acts 1939, as amended by Act No. 255, Pub. Acts 1941, was enacted. At the time of the CadyCase, the ordinance before the court, insofar as the 90-day clause was concerned, was not contrary to any State law. In the case at bar, the State by the enactment of appropriate legislation permits unlimited parking of trailers. The ordinance, however, fixes a time limit for the parking of trailers. In that respect it conflicts with State regulations and is therefore void."
In the case at bar the city relies on the Cady Case, supra.
The Cady Case does not apply. The distinction *Page 17 
between the Cady Case and the Richards Case, supra, pointed out above, applies equally to the case at bar.
The ordinance in question also requires a separate local permit from the city clerk before an occupied trailer coach is allowed to use premises for parking within the city limits. The ordinance requires payment of a fee for the permit. The Pontiac ordinance, considered in the Richards Case, supra, contained a similar requirement and was held void for that reason. The court said, p. 673:
"The ordinance also provides for a license from the city commission and requires an annual fee of $10 for each unit capacity of the tourist camp. The State law provides for license fees and their allocation to various governmental units. The State having entered the field of licensing tourist camps, any provision for additional fees, imposed by an ordinance for such licensing, is void."
In the case at bar the circuit judge held the ordinance valid, relying on our opinion in the Cady Case. Since then theRichards Case has been decided in this court, pointing out why the Cady Case does not apply. The Richards Case is controlling and the ordinance is void. A decree should be entered to that effect enjoining the city from further attempt at enforcement, with costs to plaintiffs.
WIEST, J., concurred with BOYLES, J *Page 18